  Case 21-02930        Doc 14     Filed 05/06/21 Entered 05/06/21 15:00:16          Desc Main
                                    Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE:                                       )       Chapter 7
                                             )
Gavin L. McCoy,                              )       Case No. 21-02930
                                             )
                                Debtor(s).   )       Honorable Jacqueline P. Cox

                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Tuesday, May 18, 2021, at 1:00 PM, I will appear
before the Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the
United States Trustee’s Motion of the United States Trustee for an Extension of Time to Object
to Discharge and to File Motion to Dismiss, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

       To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                                     /s/ Jeffrey L. Gansberg
                                                     Jeffrey L. Gansberg, Trial Attorney
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     219 South Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3327



                                                 1
  Case 21-02930      Doc 14     Filed 05/06/21 Entered 05/06/21 15:00:16          Desc Main
                                  Document     Page 2 of 5




                               CERTIFICATE OF SERVICE

       I, Jeffrey L. Gansberg, an attorney, certify that I served copies of the Notice of Motion
and Motion of the United States Trustee for an Extension of Time to Object to Discharge
and to File Motion to Dismiss on each entity shown on the attached list at the address shown and
by the method indicated on May 6, 2021, before 5:00 p.m.

                                            /s/ Jeffrey L. Gansberg


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:

Steven R Radtke sradtke@chillchillradtke.com
David M. Siegel davidsiegelbk@gmail.com


Parties Served via First Class Mail:

Gavin L. McCoy
3506 Chestnut Drive
Hazel Crest, IL 60429




                                               2
  Case 21-02930        Doc 14     Filed 05/06/21 Entered 05/06/21 15:00:16            Desc Main
                                    Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )        Chapter 7
                                               )
                                               )
Gavin L. McCoy,                                )        Case No. 21-02930
                                               )
                                               )
                       Debtor(s).              )        Honorable Jacqueline P. Cox

      MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
      TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (“U.S. Trustee”), by his attorney, Jeffrey L. Gansberg, and pursuant to 11 U.S.C. §

727(c)(1) and Fed. R. Bankr. P. 4004(b), hereby requests this Court to grant an extension of time

to object to the discharge of Gavin L. McCoy (“Debtor”), and to file a motion dismiss the Debtor’s

case for abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support of this

request, the U.S. Trustee states as follows:

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine

pursuant to Internal Operating Procedure 15(a) and Local Rule 40.3.1(a) of the United States

District Court for the Northern District of Illinois.

         2.    On March 21, 2021, the Debtor filed his voluntary petition, schedules

(“Schedules”) and statement of financial affairs (“SOFA”) for relief under Chapter 7 of the

Bankruptcy Code.

         3.    Steven R. Radtke was appointed the chapter 7 trustee for this case (“Chapter 7

Trustee”). The Chapter 7 Trustee conducted the First Meeting of Creditors (“341 Meeting”) on

April 6, 2021 but did not conclude the meeting. Instead, he continued the meeting to provide

                                                   1
  Case 21-02930        Doc 14    Filed 05/06/21 Entered 05/06/21 15:00:16            Desc Main
                                   Document     Page 4 of 5



himself with additional time to make such investigation as he deemed appropriate and to continue

examining the Debtor, if appropriate.

       4.      The Debtor’s Schedule D shows $154,292.00 secured debt which represents the

Debtor’s mortgage and automobile loan.        The Debtor’s Schedule E/F shows the following

significant credit card debt:

                            Credit Cards                           Amount Owing
                             AmEx 2004                                $25,784.00
                              Chase 8531                              $57,611.00
                                Discover                              $24,710.00

The Debtor scheduled a total of $116,748.00 in unsecured nonpriority debt. In contrast, Schedule

B shows $3,400.00 for Household Goods and $1,785.00 for Financial Accounts, all of which are

shown as exempt on Schedule C.

       5.      Schedule I shows the Debtor has been employed as a security officer for one year

with $6,955.00 in Gross Monthly Income for the Debtor and his minor dependent. The SOFA

shows annual gross incomes of $91,986.00 for 2020 and $83,904.00 for 2019. The Debtor’s SOFA

and Means Test indicate that the Debtor is “Married” but he fails to provide any further information

about his spouse (“Spouse”), including whether she is employed and any income related to that

employment.

       6.      The Debtor filed his 2020 Tax Return as “Married Filing Separately” and filed his

2019 and 2018 Tax Returns as “Married Filing Jointly.” The Debtor’s Grandmother was claimed

as a Dependent in 2018 but not in 2019. Also, the 2018 and 2019 tax returns and the Debtor’s

testimony at the 341 Meeting indicate that the Spouse earned income in 2018 and 2019. The

Debtor also testified that he and his Spouse were separated in November 2020.




                                                 2
  Case 21-02930       Doc 14      Filed 05/06/21 Entered 05/06/21 15:00:16          Desc Main
                                    Document     Page 5 of 5



       7.      The last date to object to the Debtor’s discharge under § 727 or to file a motion to

dismiss this case under § 707 is currently set for June 7, 2021. Concurrently with this motion, the

U.S. Trustee is filing his Motion for Rule 2004 Examination of the Debtor.

       8.      Based on the foregoing, the U.S. Trustee requests additional time to investigate and

determine whether there may be a basis to object to the Debtor’s discharge pursuant to 11 U.S.C.

§ 727(a) or to file a motion to dismiss the Debtor’s case pursuant to 11 U.S.C. § 707.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727 and for filing a motion to dismiss the Debtor’s

case pursuant to 11 U.S.C. § 707 for sixty (60) days, to and including Friday, August 7, 2021 and

for such other relief as this Court deems just.

                                                      RESPECTFULLY SUBMITTED:
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: May 6, 2021                                    /s/ Jeffrey L. Gansberg
                                                      Jeffrey L. Gansberg, Trial Attorney
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-3327




                                                  3
